Title: To John Adams from Jacobus & Jan Anthony Murray, 16 March 1783
From: Murray, Jacobus & Jan Anthony
To: Adams, John


Monsieur
Leide 16 Mars 1783

Il y a deja bien de tems, que nous souhaitions de trouver une occasion de feliciter Votre Exellence, avec l’heureuse & Rapide Revolution de l’Amerique, dans la quelle Votre Exellence a eu un si grand part, & qui vient de finir avec tant de gloire pour votre Patrie, & pour vous meme, nous la souhaitons avec d’autant plus d’empressement parce que Votre Exellence, durant sa residence dans cette Ville nous a honoré avec le fournissement de tels livres dont Votre Exellence a fait usage, tant pour Vous meme, que pour Votre famille, ce qui nous a procuré le bonheur de Vous recevoir quelque fois chez nous, ainsi que de connoitre votre caractere humaine & aimable.
Nous l’avons trouvée maintenant & en consequence, nous prenons humblement la liberté d’en faire usage, en prenant celle de recommander a Votre Exellence deux amis avec les quels nous sommes liés intimement, & qui ont le dessein de fixer leur domicile a Philadelphie, & d’y exercer la Librairie, ayant fait pour cela une collection considerable des meilleurs livres, qu on puisse trouver, & prenant en outre toutes les mesures propres à se mettre en etat d’augmenter de tems en tems ce fonds pour pouvoir contenter toutes les demandes, que les amateurs en amerique leur pourroient faire pour les livres de l’Europe. Cette entreprise, que Votre Exellence comprend bien ne pouvoir etre executée qu’a des grands fraix vient d’etre formée par Messieurs Boinod & Gaillard, Suisses de nation, ce Mons: Gaillard a une pension françoise établie et priviligiée depuis plusieurs années dans une des principales Villes de la Hollande, mais qu’il est obligé d’abandonner par raison de santé, l’autre Mons. Boinod est avocat & s’est voué a l’education particuliere, il a voyagé pendant quelques années avec son Eleve, qui est actuellement a notre université pour finir ses Etudes, ces Messieurs ont de puissantes protecteurs dans ce Pays, dont ils pourront avoir de bonnes recommandations, & ils possedent toutes les connaissances requises pour remplir un tel dessein. Puisque donc ces amis, nous sont chers & que nous serions charmé de pouvoir contribuer quelque chose a la reussité de leur affaire, nous avons compris que la puissante influence de Votre Exellence, en toút ce qui regarde les affaires americaines, pourroit faire plus que tout autre chose, nous recommandons humblement ces amis a Votre protection & faveur, Vous priant instamment Monsieur de vouloir bien leur favoriser de Vos recommandations aupres de telles personnes en Amerique, que Vous jugerez en etat de les aider dans leur dessein, ou meme, que Votre Exellence, en retournant dans sa chere & maintenant libre patrie, veuillé bien leur marquer les memes bontés, que Votre Exellence a bien voulu nous montrer ici a Leyde, & nous regarderons cette bienveillance accordée a nos susdits amis comme faites à nous memes, & en conserveront toujours un souvenir eternel. faites nous Monsieur, la grace de nous repondre deux mots sur cette presente, enfin de pouvoir encore rejouir nos amis avant leur depart, qui se fera bientot.
Nous sommes dans cette attente avec le plus profond respect / Monsieur / Vos tres Humbles & / tres Obeissantes Serviteurs
les freres Murray
 
Translation
Sir
Leyden, 16 March 1783

For some time we have been hoping to find an opportunity to congratulate your excellency on the successful and speedy outcome of the American Revolution, in which your excellency played so great a part and which has just ended so gloriously for your country and for you. We hoped for this occasion with particular enthusiasm because while your excellency lived in this town we had the honor of providing your excellency with certain books, which were read either by you or your family. We thus had the great pleasure of entertaining you in our house from time to time and of getting to know your humane and amiable nature.
Having now found this occasion and in consequence taking humble advantage of it, we would like to recommend to your excellency two very close friends of ours who are planning to go and live in Philadelphia, where they would like to set up a bookstore. To this end they have acquired a considerable collection of the best books available, besides taking all necessary steps for periodically increasing their stock, so as to meet all potential demands of connoisseurs of European books in America. This enterprise, which as your excellency will realize can only be carried out at great expense, has been formed by Mr. Boinod and Mr. Gaillard, who are both Swiss nationals. Mr. Gaillard has for some years had an established and exclusive French boarding school in one of the principal towns of Holland, which, however, he is obliged to give up for reasons of health. Mr. Boinod is a lawyer particularly devoted to education. For some years he traveled with his student who is currently at our university finishing his studies. These gentlemen have powerful patrons in this country who would write them excellent recommendations, and they possess all the knowledge necessary to accomplish their design. These friends are very dear to us, and we would very much like to help them achieve success. Since we understand your excellency’s influence is extremely powerful in all aspects of American affairs and that it would probably prove more effective than anything else, we humbly commend our friends to your goodwill and protection. We earnestly beg you to recommend them to whatever persons in America you deem capable of helping with their plan. It would even be helpful if your excellency, on returning to your beloved and now liberated fatherland, could show them the same favor you bestowed on us here in Leyden. We would consider this kindness to our friends as a kindness to ourselves and keep it in mind forever. Please could you give a brief response to our request, to cheer our friends before their departure, which is imminent.
We await your response with the most profound respect, sir, your very humble and very obedient servants
les freres Murray

